UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7091



MICHAEL SEWELL SMITH,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections; E. MONTGOMERY
TUCKER, Chairman of the Virginia Parole Board;
LAUREL A. CORNER, Head of the Virginia Depart-
ment of Corrections Court and Legal Unit; JOHN
B. METZGER, III, former Chairman of the Vir-
ginia Parole Board; GARY L. BASS, Manager of
the Virginia Department of Corrections’ Clas-
sification and Records Unit,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-229-2)


Submitted:   December 17, 1998            Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Sewell Smith, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Sewell Smith appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Smith v. Angelone, No. CA-97-229-2 (E.D.

Va. June 26, 1998).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




     *
       Although the district court’s Order is marked as “filed” on
June 19, 1998, the district court’s records show that it was
entered on the docket sheet on June 26, 1998. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2